         Case 1:19-cr-00725-JPO Document 68 Filed 01/13/20 Page 1 of 2



                                 The Law Offices Of

                  J o s e p h A. B o n d y

Joseph A. Bondy                                               1776 Broadway
                                                              Suite 2000
Stephanie Schuman                                             New York NY 10019
(Of Counsel)                                                  Tel 212.219.3572
                                                              Fax 212.219.8456
                                                              josephbondy@mac.com


                                         January 11, 2020

Hon. J. Paul Oetken
United States District Judge
Southern District of New York
40 Foley Square
Courtroom 706
New York, NY 10007

             Re: United States v. Lev Parnas, et. al., 19-cr-725 (JPO)

Dear Judge Oetken:

      Yesterday evening, the Government produced another tranche of discovery
materials, which we picked up this morning.

       Given our review of those materials, Mr. Parnas respectfully requests a second
modification of the Protective Order governing discovery to allow him to produce the
following additional items to the United States House of Representatives’ Permanent
Select Committee on Intelligence (HPSCI): (1) Image of Samsung phone, stamped
USAO_LP_00000020; (2) Image of Apple iPhone Model A1549, stamped
USAO_LP_00000032; (3) Image of Apple iPad Model A1397, stamped
USAO_00000033.

       These materials fall within the scope of HPSCI’s September 30, 2019 letter
request and October 10, 2019 subpoena, in connection with the presidential
impeachment inquiry. Review of these materials is essential to the Committee’s ability to
corroborate the strength of Mr. Parnas’s potential testimony.

     The Government does not object to Mr. Parnas producing these
materials to HPSCI, subject to receiving approval from the Court.


                                        Page 1 of 2
         Case 1:19-cr-00725-JPO Document 68 Filed 01/13/20 Page 2 of 2




      At present, we do not know whether we intend to produce the entirety of the
materials, or a subset filtered for either privilege or relevancy. If a subset, we will inform
the Court and Government as to what we have actually have produced.

       Thank you for consideration of this application.


                                                    Respectfully submitted,


                                                    _______/S/____
                                                    Joseph A. Bondy
                                                    Counsel to Lev Parnas


c:     All Counsel




                                          Page 2 of 2
